Protective Life Corporation Post Office Box 2606 Birmingham, AL35202 205-268-1000 FOR IMMEDIATE RELEASE PROTECTIVE ANNOUNCES SECOND QUARTER 2008 EARNINGS BIRMINGHAM, Alabama (August 5, 2008) Protective Life Corporation (NYSE: PL) today reported results for the second quarter of 2008. Highlights include: · Net income was $0.53 per diluted share, compared to $0.91 per share in the second quarter of 2007. Included in the current quarter’s net income were net realized investment losses of $0.43 per share compared to net realized investment gains of $0.03 per share in the second quarter of 2007.The $0.43 per share of net realized investment losses in the second quarter of 2008 included $0.73 per share of other-than-temporary impairments, which were partially offset by $0.30 per share of gains on the sale of certain securities and positive adjustments to derivatives. · Operating income for the second quarter was $0.96 per diluted share, compared to $0.88 per share in the second quarter of 2007.Operating income differs from the GAAP measure, net income, in that it excludes realized investment gains (losses) and related amortization. The tables below reconcile operating income to net income for the Company and its business segments. John D.
